department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc psi tl-n-7217-00 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel large and mid-size business san francisco office cc lm ctm sf from david r haglund senior technician reviewer cc psi subject tl-n-7217-00 this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend petitioner former wife prs state year year year year year year d1 d2 d3 d4 d5 d6 d7 issues whether the retroactive award of a partnership_interest to petitioner on d6 which was effective as of d5 requires petitioner to include in income for year the amounts of partnership income previously allocated to petitioner’s former wife for years subsequent to the effective date of the retroactive award conclusions the retroactive award of a partnership_interest to petitioner on d6 which was effective as of d5 does not require petitioner to include in income for year the amounts of partnership income previously allocated to petitioner’s former wife for years subsequent to the effective date of the retroactive award facts petitioner and former wife were married in state on d1 during their marriage petitioner acquired a partnership_interest in prs because petitioner’s partnership_interest in prs was acquired during his marriage to former wife it constituted community_property on d2 petitioner and former wife separated on d3 former wife filed a petition for dissolution of the marriage on d4 the marriage was dissolved but the court reserved jurisdiction to divide the marital property at a later date on d6 the court entered a judgement dividing the marital property the court awarded the community interest in prs to petitioner as of d5 on d7 the court entered a new judgement pursuant to a stipulation between petitioner and former wife the new judgement again awarded the community’s interest in prs to petitioner however the effective date of the new judgement was the date of its entry d7 for year petitioner filed a federal_income_tax return as a single individual on his year return petitioner reported of his distributive_share of prs partnership items for year prs has a net_loss for year and year petitioner reported half of his distributive_share of items of partnership income and loss petitioner attached statments to his return stating that former wife had reported the other half for year and year prs had a net profit for year year and year petitioner claimed the entire amount of his distributive_share of items of partnership income and losses for those years prs had net losses notices of deficiency were issued to both petitioner and former wife for year year and year in those notices the service took whipsaw positions with respect to the prs income in the notice issued to petitioner the service determined that petitioner was required to report and pay tax on the full amount of his distributive_share of partnership income for the year and year but was only entitled to half of the losses for the for the years year and year petitioner filed a petition in the tax_court the national_office provided field service advise fsa concerning year through year the national_office determined that because the marriage was dissolved in a year prior to the years at issue the prs interest was not community_property because the marital community no longer existed and the prs income was not community_income under state law petitioner and former wife owned the prs interest as tenants in common see eg estate of layton v layton cal app 4th cal rptr cal app dist accordingly the national_office concluded that petitioner was entitled to only half of the distributive_share of prs items attributable to the prs interest held in his name at issue is whether the amounts of income previously allocated to petitioner’s former wife for years subsequent to the effective date of the retroactive award should be reallocated to petitioner in year law and analysis we do not believe that the year order should be given retroactive tax effect retroactive state court orders that retroactively change the rights of the parties or the status of payments are not given retroactive effect for federal tax purposes see eg 70_tc_525 state court orders retroactively redesignating divorce-related payments as alimony and not child support-or vice versa-are disregarded for federal_income_tax purposes if the order retroactively changes the rights of the parties or the legal status of the payments white v commissioner tcmemo_1984_65 payments to ex-wife made prior to retroactive court order are not deductible as alimony since such payments must be made pursuant to an existing order steen v commissioner tcmemo_1989_542 where a state court enters an order purporting to relate back to a prior date but which reflects an intention or design which originated subsequent to that date such an order will not be given retroactive effect for federal tax purposes see also 36_tc_552 daine v commissioner 21_tc_349 aff’d 168_f2d_449 2d cir the tax_benefit_rule argument the request for field service advise rfsa advances the tax_benefit_rule as a theory for including the income at issue in petitioner’s individual return for year we do not recommend advancing a tax_benefit_rule argument the tax_benefit_rule is a judicially developed principle codified in part under sec_111 see mertens law of fed income_tax the rule is designed to ameliorate some of the effects of the annual accounting system 914_f2d_1207 9th cir the rule has two components an inclusionary component and an exclusionary component id under the inclusionary component of the tax_benefit_rule if an amount deducted from gross_income in a prior year is recovered in a later year the recovery has to be included in income in the later year see eg gorton v commissioner t c 1there are however instances where certain nunc_pro_tunc orders of state courts will be given retroactive effect for federal tax purposes retroactive tax effect will be given to nunc_pro_tunc orders that retroactively correct clerical errors or misstatements in order to reflect the true intention of the court at the time the previous decree was rendered see 68_tc_494 and cases cited therein the instant case does not come within this exception because there was no previous court order regarding the partnership_interest the instant court after granting the divorce in year merely postponed its judgment on the property division until year since there was no previous order regarding the partnership_interest there obviously was no clerical_error or misstatement needing correction to reflect the true intention of the court thus the nunc_pro_tunc exception is not available memo 936_f2d_1271 fed cir under the exclusionary component of the tax_benefit_rule a later year exclusion is allowed to the extent that the recovered prior year deduction did not result in a prior year tax_benefit see mertens supra the prior year deduction will be deemed to have resulted in a tax_benefit if the prior year deduction served to reduce the prior year’s tax_liability id sec_111 the tax_benefit_rule has five elements under the rule an amount must be included in gross_income in the current_year if and to the extent that the amount was deducted in a prior year the deduction resulted in a tax_benefit there is some type of recovery_of the amount previously deducted an event occurs in the current_year that is fundamentally inconsistent with the premises on which the deduction was originally based and the inclusion of the recovery in gross_income is not precluded by a nonrecognition_provision of the code see eg mertens supra the instant case does not involve a prior year deduction or credit instead the instant case involves a year retroactive court order which transferred former wife’s community interest to petitioner and served to vest full ownership of the partnership_interest in petitioner the rfsa argues that petitioner’ prior year exclusions of half of the partnership interest’s distributable share of income 2it is important to note here that the tax_benefit_rule also generally applies when a tax_credit is taken in a prior year and there is a later year downward price adjustment producing a recovery see sec_111 for ease of reference our references to recoveries of deductions herein shall be taken to include the situation involving credits when credits are not mentioned we note that other commentators also tend to refer only to tax deductions while excluding references to tax_credits when discussing the tax_benefit_rule see eg mertens supra 3this language refers to an event that would have foreclosed the deduction had it occurred in the year of the deduction for example recovery_of the amount resulted in prior year tax benefits that need to be taxed upon recovery in year under the inclusionary component of the tax_benefit_rule however neither the exclusionary or inclusionary component of the tax_benefit_rule applies in this case see maule t m gross_income tax_benefit claim of right and assignment_of_income at a-3 technically the tax_benefit doctrine applies to deductions not to exclusions accordingly we do not recommend raising the tax_benefit argument case development hazards and other considerations with respect to the allocation of the distributive_share of partnership items for year petitioner is required to report his distributive_share of partnership income gain loss deduction or credit attributable to his prs partnership_interest based upon the pro_rata portion of the year that petitioner co-owned the partnership_interest and the pro_rata portion of the year the petitioner wholly-owned the partnership_interest accordingly nine-twelfths of petitioner’ distributive_share of petitioner’ prs partnership_interest must be reported by petitioner a sec_50 percent co-owner of the partnership_interest and three-twelfths of the distributive_share of prs partnership items attributable to petitioner’ partnership_interest in prs must be reported by petitioner as percent owner of the partnership_interest see 82_tc_563 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call barbara macmillan at if you have any further questions by david r haglund senior technician reviewer david r haglund senior technician reviewer cc psi
